[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            MAY 9, 2006
                                                         THOMAS K. KAHN
                            No. 05-17159
                                                              CLERK
                        Non-Argument Calendar


                  D. C. Docket No. 04-00767-CV-CO-S

KIMERLING TRUCK PARTS, INC.,

                                              Plaintiff-Counter-
                                              Defendant-Appellant,

STEVEN FEIGELSON,
VICTOR FEIGELSON,

                                              Plaintiffs-Appellants,
    versus

BIRMINGHAM, CITY OF,

                                              Defendant-Counter-
                                              Claimant-Appellee,

SCOTT MORRO,
                                              Defendant-Appellee.



               Appeal from the United States District Court
                  for the Northern District of Alabama

                             (May 9, 2006)
Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

      Plaintiffs-Appellants brought this action pursuant to 42 U.S.C. § 1983 and

the Fourth, Fifth, and Fourteenth Amendments to the Constitution of the United

States alleging that the City of Birmingham, through respondeat superior (or in a

conspiracy with Officer Morro and other unnamed city officials), is responsible for

Officer Morro’s actions and conduct in enforcing the City’s Junk Yard Ordinance.

Appellants primarily allege harassment, conspiracy and malicious prosecution

based on their assumption that since “they are licensed by the State of Alabama as

an automotive dismantler,” they can operate a junk yard without the City’s junk

yard license. The district court granted summary judgment in favor of the

Appellees on the federal claims and remanded the state law claims to the Circuit

Court of Jefferson County, the court from which this case was initially removed.

      This court reviews a district court’s grant of summary judgment de novo,

applying the same standard as the district court. Hairston v. Gainsville Sun Pub.

Co., 9 F.3d 913, 918 (11th Cir. 1993). A genuine issue of material fact does not

exist unless there is sufficient evidence favoring the non-moving party for a

reasonable jury to return a verdict in its favor. Chapman v. AI Transport, 229 F.3d




                                         2
1012, 1023 (11th Cir. 2000) (en banc) (quoting Haves v. City of Miami), 52 F.3d

918, 921 (11th Cir. 1995)).

      After reviewing the record and reading the parties’ briefs, we affirm the

district court’s grant of summary judgment in favor of the Appellees based on its

well-reasoned memorandum opinion filed on November 18, 2005.

      AFFIRMED.




                                         3